/TN/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant makes a claim for priority to the following application(s), as applicable:
* application 62906898, filed 27 September 2019.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62906898, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Application 62906898 does not provide adequate support for the limitation, inter alia, “ranking the plurality of providers by a machine learning algorithm”, as recited by at least claims 1, 6, and 9.
Specifically, the Specification as originally filed on 27 September 2019 fails to disclose any machine learning.

Accordingly, claims 1-14, 16-21 are not entitled to the benefit of the prior application.

Additional clarification is requested.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-14, 16-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A non-transitory computer-readable medium embodying a program that, when executed by at least one computing device being configured to at least: 
generate product data that uniquely identifies a biological product used in a treatment for a medical condition; 
obtain a listing of a plurality of providers of the treatment associated with the biological product; 
determine one or more first criteria from a set of criteria for ranking the plurality of providers by a machine learning algorithm based at least in part on performing an analysis of treatment data linked to at least one of: one or more providers, one or more medical conditions, and one or more healthcare outcomes, the one or more first criteria being correlated with positive healthcare outcomes more than one or more second criteria from the set of criteria;
generate a plurality of treatment options associated with at least a portion of the providers using the biological product in the treatment for the medical condition; 
rank the at least a portion of the providers using the one or more first criteria;
facilitate a booking of one of the providers of the at least a portion of the providers to perform the treatment on a day and time at a location; and 
generate a network page that obtains healthcare outcome data and renders a series of prompts for a user to provide feedback data comprising a testimonial associated with the one of the providers performing the treatment.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity” because the limitations are directed towards managing personal behavior or relationships or interactions between people, such as interactions performed by a physician in treating a patient and scheduling appointments.
Additionally, the limitations also covers the performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a computing device, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the computing device, looking at a list of providers and thinking about the treatment options may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-5 reciting limitations further defining the filtering of providers, which may be a method of managing relationship or interactions between people, and/or performed in the mind but for recitation of generic computer components).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
at least one computing device;
a machine learning algorithm;
generate a network page that obtains healthcare outcome data and renders a series of prompts for a user to provide feedback data comprising a testimonial associated with the one of the providers performing the treatment.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The computing device is a generic computer invoked with a high level of generality to implement the abstract concept. See application 62906898, Specification originally filed on 27 September 2019, page 4 line 3-12 disclosing any computer, including generic computers, used to implement the disclosed invention. MPEP 2106.05(f))
Regarding the machine learning algorithm, this limitation amounts to generally l inking the abstract concept to a particular technological environment and/or field of use. MPEP 2106.05(h)
Regarding a “network page” used to enter and display data, this represents nothing more than adding insignificant extra-solution activity to the abstract idea (such as recitation of the network page amounts to mere data gathering, and display) MPEP 2106.05(g)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 2 reciting a client device being used to enter data, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, claim(s) 3 reciting a user interface, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: at least one computing device; a machine learning algorithm; generate a network page that obtains healthcare outcome data and renders a series of prompts for a user to provide feedback data comprising a testimonial associated with the one of the providers performing the treatment; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the network page, Neuman (7383197) teaches that HTML Web page and other data transfer protocols and Web site definition languages are well-understood, routine, and conventional in the pertinent art (column 5 line 46-54).
McCallum (20170185723) teaches that machine learning and AI used to rate physicians are well-understood, routine, and conventional in the pertinent art (page 1 paragraph 0003-0009).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 2 reciting a generic client device, claim 3 reciting a user interface used to invoke a generic computer in its generic capacity to process and display data). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 6 recites:
A system, comprising: 
a data store; and 
at least one computing device in communication with the data store, the at least one computing device being configured to at least: 
generate product data that uniquely identifies a biological product used in a treatment for a medical condition; 
obtain a listing of a plurality of providers of the treatment associated with the biological product; 
determine one or more first criteria from a set of criteria for ranking the plurality of providers by a machine learning algorithm based at least in part on performing an analysis of treatment data linked to at least one of: one or more providers, one or more medical conditions, and one or more healthcare outcomes, the one or more first criteria being correlated with positive healthcare outcomes more than one or more second criteria from the set of criteria;
obtain a search request from a client device including search criteria and information describing the medical condition of a user; 
generate a result set of providers matching the search criteria;
rank the result set of providers using the one or more first criteria;
generate a plurality of treatment options associated with at least a portion of the providers using the biological product in the treatment for the medical condition; 
obtain an availability of the at least a portion of the providers; 
facilitate, based at least in part on the availability, a booking of one of the providers of the at least a portion of the providers to perform the treatment on a day and time at a location; 
generate a network page that obtains at least one of: healthcare outcome data or feedback data associated with the one of the providers performing the treatment; and 
in an instance in which the network page obtains the feedback data, provide a series of prompts by which the user can build a testimonial.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity” because the limitations are directed towards managing personal behavior or relationships or interactions between people, such as interactions performed by a physician in treating a patient and scheduling appointments.
Additionally, the limitations also covers the performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a computing device and client device, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the computing device, looking at a list of providers and thinking about the treatment options may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 7-8 reciting limitations further defining the filtering of providers, which may be a method of managing relationship or interactions between people, and/or performed in the mind but for recitation of generic computer components, and/or).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
at least one computing device;
a machine learning algorithm;
obtain a search request from a client device including search criteria and information describing the medical condition of a user;
generate a network page that obtains healthcare outcome data and renders a series of prompts for a user to provide feedback data comprising a testimonial associated with the one of the providers performing the treatment.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The computing device and client device are generic computers invoked with a high level of generality to implement the abstract concept. See application 62906898, Specification originally filed on 27 September 2019, page 4 line 3-12 disclosing any computer, including generic computers, used to implement the disclosed invention. MPEP 2106.05(f))
Regarding a “network page” used to enter and display data, this represents nothing more than adding insignificant extra-solution activity to the abstract idea (such as recitation of the network page amounts to mere data gathering, and display. MPEP 2106.05(g)
Dependent claim(s) 7-8 recite(s) no additional subject matter beyond the abstract concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: at least one computing device; a machine learning algorithm; obtain a search request from a client device including search criteria and information describing the medical condition of a user; generate a network page that obtains healthcare outcome data and renders a series of prompts for a user to provide feedback data comprising a testimonial associated with the one of the providers performing the treatment; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the network page, Neuman teaches that HTML Web page and other data transfer protocols and Web site definition language are well-understood, routine, and conventional in the pertinent art (column 5 line 46-54).
McCallum teaches that machine learning and AI used to rate physicians are well-understood, routine, and conventional in the pertinent art (page 1 paragraph 0003-0009).
Dependent claim(s) recite(s) no additional subject matter beyond what was previously addressed in the independent claim, and incorporated herein. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 9 recites:
A method, comprising: 
generating, via at least one computing device, product data that uniquely identifies a biological product used in a treatment for a medical condition; 
obtaining, via the at least one computing device, a listing of a plurality of providers of the treatment associated with the biological product;
determining, via the at least one computing device, one or more first criteria from a set of criteria for ranking the plurality of providers by a machine learning algorithm based at least in part on performing an analysis of treatment data linked to at least one of: one or more providers, one or more medical conditions, and one or more healthcare outcomes, the one or more first criteria being correlated with positive healthcare outcomes more than one or more second criteria from the set of criteria;
obtaining, via the at least one computing device, a search request from a client device including search criteria and information describing the medical condition of a user; 
generating, via the at least one computing device, a result set of providers matching the search criteria; 
ranking, via the at least one computing device, the result set of providers using the one or more first criteria;
generating, via the at least one computing device, a plurality of treatment options associated with at least a portion of the providers using the biological product in the treatment for the medical condition; 
obtaining, via the at least one computing device, a request to initiate a video consultation with a subset of the providers of the result set of providers; 
initiating, via the at least one computing device, the video consultation with at least one of the subset of the providers; and 
facilitating, via the at least one computing device, a booking of the at least one of the subset of the providers.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity” because the limitations are directed towards managing personal behavior or relationships or interactions between people, such as interactions performed by a physician in treating a patient and scheduling appointments.
Additionally, the limitations also covers the performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a computing device and client device, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the computing device, looking at a list of providers and thinking about the treatment options may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 10-13, 17 reciting limitations further defining the filtering of providers, which may be a method of managing relationship or interactions between people, and/or performed in the mind but for recitation of generic computer components).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
at least one computing device;
a machine learning algorithm;
obtaining, via the at least one computing device, a search request from a client device including search criteria and information describing the medical condition of a user; 
obtaining, via the at least one computing device, a request to initiate a video consultation with a subset of the providers of the result set of providers; 
initiating, via the at least one computing device, the video consultation with at least one of the subset of the providers.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The computing device and client device are generic computers invoked with a high level of generality to implement the abstract concept. See application 62906898, Specification originally filed on 27 September 2019, page 4 line 3-12 disclosing any computer, including generic computers, used to implement the disclosed invention. MPEP 2106.05(f))
Regarding a “network page” used to enter and display data, and video consultation, this represents nothing more than adding insignificant extra-solution activity to the abstract idea (such as recitation of the network page amounts to mere data gathering, and display. MPEP 2106.05(g)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 13 further reciting a page to display data, claim 14 further reciting displaying words or contents on a video display, claims 19-21 further reciting displaying of various anonymized data, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: at least one computing device; a machine learning algorithm; obtaining, via the at least one computing device, a search request from a client device including search criteria and information describing the medical condition of a user;  obtaining, via the at least one computing device, a request to initiate a video consultation with a subset of the providers of the result set of providers; initiating, via the at least one computing device, the video consultation with at least one of the subset of the providers; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the network page, Neuman teaches that HTML Web page and other data transfer protocols and Web site definition language are well-understood, routine, and conventional in the pertinent art (column 5 line 46-54).
Regarding the video consultation, Schoenberg (20090313043) teaches that video conferencing equipment is well-understood, routine, and conventional in the pertinent art (page 7 paragraph 0073 illustrating various forms of existing video conferencing systems).
McCallum teaches that machine learning and AI used to rate physicians are well-understood, routine, and conventional in the pertinent art (page 1 paragraph 0003-0009).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 13 further reciting a Web page, as discussed above with respect to Neuman, claim 14 reciting a video display, Schoenberg teaches that displaying data on a video screen is old and well known (Figure 20), claims 19-21 further reciting anonymizing data for display, Schoenberg teaching anonymizing patient confidential data using known techniques  for display (page 13 paragraph 0139-0140)).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman in view of McCallum and Picken (20100286998).

Claim 1: Neuman teaches:
A non-transitory computer-readable medium embodying a program that, when executed by at least one computing device being configured to (column 4 line 2 illustrating a computer readable storage medium storing thereon a program) at least: 
generate product data that uniquely identifies a biological product used in a treatment for a medical condition (column 2 line 48-51 illustrating generating data describing products to be matched to consumers [considered to be a form of “medical condition”]); 
obtain a listing of a plurality of providers of the treatment associated with the biological product (column 3 line 18-20 illustrating generating a plurality of providers offering the product); 
generate a plurality of treatment options associated with at least a portion of the providers using the biological product in the treatment for the medical condition (column 7 line 1-3 illustrating providing information about what is included in connection with a product [considered to be forms of “treatment options” because what is included for a product is specific to the physician]); 
rank the at least a portion of the providers using the one or more first criteria (Figure 3F label 590, column 9 line 1-3 illustrating ranking physicians by outcomes and selecting physician(s) with the best outcome);
facilitate a booking of one of the providers of the at least a portion of the providers to perform the treatment (column 9 line 6-9 illustrating generating a link to the provider for the consumer to select from to receive the product) at a location (column 8 line 30-33 illustrating the user selecting the location to search for providers) and 
generate a network page that obtains healthcare outcome data and renders a series of prompts (column 9 line 22-23 illustrating a customer satisfaction survey conducted online [considered to be a form of “series of prompts”]) for a user to provide feedback data comprising a testimonial associated with the one of the providers performing the treatment (column 9 line 16-24 illustrating storing consumer feedback for the provider based on the consumer’s satisfaction with the provider’s product).
	Neuman does not teach:
determine one or more first criteria from a set of criteria for ranking the plurality of providers by a machine learning algorithm based at least in part on performing an analysis of treatment data linked to at least one of: one or more providers, one or more medical conditions, and one or more healthcare outcomes, the one or more first criteria being correlated with positive healthcare outcomes more than one or more second criteria from the set of criteria.
McCallum teaches:
determine one or more first criteria from a set of criteria for ranking the plurality of providers (page 6 paragraph 0094 illustrating generating a set of assessment criteria) by a machine learning algorithm (page 6 paragraph 0096, page 5 paragraph 0093 illustrating a machine learning algorithm) based at least in part on performing an analysis of treatment data linked to at least one of: one or more providers (page 6 paragraph 0094 illustrating select criteria specific to physicians), one or more medical conditions (page 6 paragraph 0094 illustrating selecting not just similar treatment but also dissimilar treatments to normalize ratings such that different providers may be compared across types of treatments provided), and one or more healthcare outcomes (page 6 paragraph 0094 illustrating determining the treatment of the patient for at least cost savings [considered to be a form of “outcome”]), the one or more first criteria being correlated with positive healthcare outcomes more than one or more second criteria from the set of criteria (page 6 paragraph 0094 illustrating determining proper criteria selection used to accurately rate a provider for healthcare costs and quality).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the machine learning algorithm of McCallum within the physician selection system of Neuman with the motivation of using AI to accurately find low-cost providers with positive outcomes for improved patient health (McCallum; page 1 paragraph 0003, 0009).
Neuman in view of McCallum do not teach:
a day and time.
Picken teaches:
a day and time (page 6 paragraph 0125 illustrating providing date, time, and location availability for a medical product).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the appointment scheduling of Picken within the physician selection system of Neuman in view of MCallum with the motivation of efficiently matching providers with patients who traditionally would not know that the provider exists, and thereby decreasing health care costs by matching patients with cost-efficient providers who can service the patient’s needs (Picken; page 1 paragraph 0013).

Claim 2: Neuman in view of McCallum and Picken teach:
The non-transitory computer-readable medium of claim 1 (as discussed above and incorporated herein).
Neuman further teaches:
wherein the at least one computing device is further configured to at least: 
obtain a search request from a client device including search criteria and information describing the medical condition of the user (column 8 line 5-11 illustrating the consumer searching for providers matching the consumer’s diagnosis); and 
generate a result set of providers matching the search criteria (column 9 line 4-6 illustrating providing providers who match the consumer’s criteria).

Claim 3: Neuman in view of McCallum and Picken teach:
The non-transitory computer-readable medium of claim 2 (as discussed above and incorporated herein).
Neuman further teaches:
wherein the at least one computing device is further configured to at least: 
generate a filtered result set of providers based at least in part on removing or excluding from the result set of providers any providers who are not associated with at least a threshold of successful outcomes (column 8 line 59 to column 9 line 3 illustrating filtering to providers with acceptable outcomes); and 
generate a user interface that presents the filtered result set of providers (column 9 line 5-9 illustrating displaying an identification number and link [considered to be a form of “user interface”] to the matching providers).

Claim 4: Neuman in view of McCallum and Picken teach:
The non-transitory computer-readable medium of claim 2 (as discussed above and incorporated herein).
Neuman further teaches:
wherein the search criteria comprises at least one of: a geographic location (column 8 line 30-35 illustrating geographical location), an organization type (column 8 line 24-27 illustrating if the provider is a large volume provider [considered to be a form of “type”]), a credential (column 8 line 17-18 illustrating the provider’s experience with a particular treatment [considered to be a form of “credential”]), an accreditation (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art), or a healthcare benefit of the user (column 8 line 37-41 illustrating participation in the consumer’s insurance plan [considered to be a form of “healthcare benefit”]).

Claim 5: Neuman in view of McCallum and Picken teach:
The non-transitory computer-readable medium of claim 1 (as discussed above and incorporated herein).
Neuman further teaches:
wherein the computing device is further configured to filter or rank (this “rank” limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art) the plurality of treatment options based at least in part on a healthcare benefit of the user (column 8 line 40-43 illustrating filtering providers to those who participate in the consumer’s insurance plan).

Claim 6: Neuman teaches:
A system (column 4 line 46 illustrating a system), comprising: 
a data store (Figure 1 label 15 illustrating a database); and 
at least one computing device in communication with the data store (Figure 1 label 4 illustrating a network server [considered to be a form of “computing device”] connected with the database 15), the at least one computing device being configured to at least: 
generate product data that uniquely identifies a biological product used in a treatment for a medical condition (column 2 line 48-51 illustrating generating data describing products to be matched to consumers [considered to be a form of “medical condition”]); 
obtain a listing of a plurality of providers of the treatment associated with the biological product (column 3 line 18-20 illustrating generating a plurality of providers offering the product); 
obtain a search request from a client device including search criteria and information describing the medical condition of a user (column 8 line 5-11 illustrating the consumer searching for providers matching the consumer’s diagnosis); 
generate a result set of providers matching the search criteria (column 9 line 4-6 illustrating providing providers who match the consumer’s criteria); 
rank the result set of providers using the one or more first criteria (Figure 3F label 590, column 9 line 1-3 illustrating ranking physicians by outcomes and selecting physician(s) with the best outcome);
generate a plurality of treatment options associated with at least a portion of the providers using the biological product in the treatment for the medical condition (column 7 line 1-3 illustrating providing information about what is included in connection with a product [considered to be forms of “treatment options” because what is included for a product is specific to the physician]); 
obtain an availability of the at least a portion of the providers (column 8 line 33-36 illustrating providers conveniently located near the user [considered to be a form of “availability”]); 
facilitate, based at least in part on the availability, a booking of one of the providers of the at least a portion of the providers to perform the treatment (column 9 line 6-9 illustrating generating a link to the provider for the consumer to select from to receive the product) at a location (column 8 line 30-33 illustrating the user selecting the location to search for providers); 
generate a network page (column 9 line 22-23 illustrating a customer satisfaction survey conducted online) that obtains at least one of: healthcare outcome data (column 9 line 1-2 illustrating health care outcomes) or feedback data (column 9 line 22-23 illustrating a customer satisfaction survey [considered to be a form of “feedback data”) associated with the one of the providers performing the treatment; and 
in an instance in which the network page obtains the feedback data, provide a series of prompts by which the user can build a testimonial (column 9 line 22-23 illustrating a customer satisfaction survey conducted online [considered to be a form of “series of prompts”]).
	Neuman does not teach:
determine one or more first criteria from a set of criteria for ranking the plurality of providers by a machine learning algorithm based at least in part on performing an analysis of treatment data linked to at least one of: one or more providers, one or more medical conditions, and one or more healthcare outcomes, the one or more first criteria being correlated with positive healthcare outcomes more than one or more second criteria from the set of criteria.
McCallum teaches:
determine one or more first criteria from a set of criteria for ranking the plurality of providers (page 6 paragraph 0094 illustrating generating a set of assessment criteria) by a machine learning algorithm (page 6 paragraph 0096, page 5 paragraph 0093 illustrating a machine learning algorithm) based at least in part on performing an analysis of treatment data linked to at least one of: one or more providers (page 6 paragraph 0094 illustrating select criteria specific to physicians), one or more medical conditions (page 6 paragraph 0094 illustrating selecting not just similar treatment but also dissimilar treatments to normalize ratings such that different providers may be compared across types of treatments provided), and one or more healthcare outcomes (page 6 paragraph 0094 illustrating determining the treatment of the patient for at least cost savings [considered to be a form of “outcome”]), the one or more first criteria being correlated with positive healthcare outcomes more than one or more second criteria from the set of criteria (page 6 paragraph 0094 illustrating determining proper criteria selection used to accurately rate a provider for healthcare costs and quality).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the machine learning algorithm of McCallum within the physician selection system of Neuman with the motivation of using AI to accurately find low-cost providers with positive outcomes for improved patient health (McCallum; page 1 paragraph 0003, 0009).
Neuman in view of McCallum do not teach:
a day and time.
Picken teaches:
a day and time (page 6 paragraph 0125 illustrating providing date, time, and location availability for a medical product).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the appointment scheduling of Picken within the physician selection system of Neuman in view of MCallum with the motivation of efficiently matching providers with patients who traditionally would not know that the provider exists, and thereby decreasing health care costs by matching patients with cost-efficient providers who can service the patient’s needs (Picken; page 1 paragraph 0013).

Claim 7: Neuman in view of McCallum and Picken teach:
The system of claim 6 (as discussed above and incorporated herein).
Neuman further teaches:
wherein the information describing the medical condition of the user comprises at least one of: a symptom (column 3 line 11 illustrating lower back pain [considered to be a form of “symptom”]) or a name of the medical condition (column 3 line 12 illustrating lumbar disc inflammation).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman in view of McCallum and Picken, as applied to parent claim 6 above, and further in view of Knoepfler (The FDA and the US direct-to-consumer marketplace for stem cell interventions: a temporal analysis, previously mailed on 22 February 2022).

Claim 8: Neuman in view of McCallum and Picken teach:
The system of claim 6 (as discussed above and incorporated herein).
Neuman further teaches:
wherein the at least one computing device is further configured to at least: 
generate a network page that identifies the treatment (page 9 column 7 illustrating providing a link to the consumer to contact the provider regarding the treatment).
Neuman in view of McCallum and Picken do not teach:
obtain regulatory data associated with the at least the portion of the providers using the biological product in the treatment for the medical condition; and 
authorized, not authorized, or unregulated by a government agency based at least in part on the regulatory data.
Knoepfler teaches:
obtain regulatory data associated with the at least the portion of the providers using the biological product in the treatment for the medical condition (page 19 paragraph 1 illustrating collecting regulatory data for businesses offering stem cell therapy); and 
authorized, not authorized, or unregulated by a government agency based at least in part on the regulatory data (page 19 paragraph 1 illustrating identifying businesses offering stem cell therapy as authorized or unauthorized, page 20 paragraph 1 illustrating treatments not regulated by the FDA).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the regulatory data of Knoepfler within the physician referral system of Neuman in view of McCallum and Picken with the motivation of informing patients of the safety and efficacy of the stem cell therapy offered so that patient may make more informed decisions that affect their health and safety (Knoepfler; page 20 paragraph 2).

Claim(s) 9-11, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman in view of McCallum and Schoenberg.

Claim 9: Neuman teaches:
A method (Abstract illustrating a method), comprising: 
generating, via at least one computing device (Figure 1 label 4 illustrating a network server [considered to be a form of “computing device”]), product data that uniquely identifies a biological product used in a treatment for a medical condition (column 2 line 48-51 illustrating generating data describing products to be matched to consumers [considered to be a form of “medical condition”]); 
obtaining, via the at least one computing device, a listing of a plurality of providers of the treatment associated with the biological product (column 3 line 18-20 illustrating generating a plurality of providers offering the product); 
obtaining, via the at least one computing device, a search request from a client device including search criteria and information describing the medical condition of a user (column 8 line 5-11 illustrating the consumer searching for providers matching the consumer’s diagnosis); 
generating, via the at least one computing device, a result set of providers matching the search criteria (column 9 line 4-6 illustrating providing providers who match the consumer’s criteria); 
ranking, via the at least one computing device, the result set of providers using the one or more first criteria (Figure 3F label 590, column 9 line 1-3 illustrating ranking physicians by outcomes and selecting physician(s) with the best outcome);
generating, via the at least one computing device, a plurality of treatment options associated with at least a portion of the providers using the biological product in the treatment for the medical condition (column 7 line 1-3 illustrating providing information about what is included in connection with a product [considered to be forms of “treatment options” because what is included for a product is specific to the physician]); 
obtaining, via the at least one computing device, a request to initiate a consultation with a subset of the providers of the result set of providers (column 9 line 6-9 illustrating the consumer clicking on a link to initiate consultation with a provider); 
initiating, via the at least one computing device, the consultation with at least one of the subset of the providers (column 9 line 6-9 illustrating the link establishing consultation between the consumer and provider when clicked); and 
facilitating, via the at least one computing device, a booking of the at least one of the subset of the providers (column 9 line 6-9 illustrating generating a link to the provider for the consumer to select from to receive the product).
Neuman does not teach:
determining, via the at least one computing device, one or more first criteria from a set of criteria for ranking the plurality of providers by a machine learning algorithm based at least in part on performing an analysis of treatment data linked to at least one of: one or more providers, one or more medical conditions, and one or more healthcare outcomes, the one or more first criteria being correlated with positive healthcare outcomes more than one or more second criteria from the set of criteria.
	McCallum teaches:
determining, via the at least one computing device, one or more first criteria from a set of criteria for ranking the plurality of providers (page 6 paragraph 0094 illustrating generating a set of assessment criteria) by a machine learning algorithm (page 6 paragraph 0096, page 5 paragraph 0093 illustrating a machine learning algorithm) based at least in part on performing an analysis of treatment data linked to at least one of: one or more providers (page 6 paragraph 0094 illustrating select criteria specific to physicians), one or more medical conditions (page 6 paragraph 0094 illustrating selecting not just similar treatment but also dissimilar treatments to normalize ratings such that different providers may be compared across types of treatments provided), and one or more healthcare outcomes (page 6 paragraph 0094 illustrating determining the treatment of the patient for at least cost savings [considered to be a form of “outcome”]), the one or more first criteria being correlated with positive healthcare outcomes more than one or more second criteria from the set of criteria (page 6 paragraph 0094 illustrating determining proper criteria selection used to accurately rate a provider for healthcare costs and quality).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the machine learning algorithm of McCallum within the physician selection system of Neuman with the motivation of using AI to accurately find low-cost providers with positive outcomes for improved patient health (McCallum; page 1 paragraph 0003, 0009).
Neuman in view of McCallum do not teach:
	video consultation.
Schoenberg teaches:
	video consultation (page 7 paragraph 0072 illustrating video conferencing between the consumer and provider).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the video consultation of Schoenberg within the physician referral system of Neuman in view of McCallum with the motivation of bridging the health care gap by reaching consumers who were previously unable to access care due to lack of coordination, e.g. geographical isolation, by properly compensating physicians to conduct “e-visits” with patients (Schoenberg; page 1 paragraph 0005).

Claim 10: Neuman in view of McCallum and Schoenberg teach:
The method of claim 9 (as discussed above and incorporated herein).
Neuman further teaches:
further comprising removing or excluding from the result set of providers any providers who are not associated with at least a threshold of successful outcomes (column 8 line 59 to column 9 line 3 illustrating filtering to providers with acceptable outcomes).

Claim 11: Neuman in view of McCallum and Schoenberg teach:
The method of claim 9 (as discussed above and incorporated herein).
Neuman further teaches:
further comprising removing or excluding from the result set of providers any providers who are not associated with at least a threshold of testimonials (column 8 line 61-66 illustrating filtering providers who do not meet a threshold for consumer satisfaction [considered to be a form of “testimonial”]).

Claim 14: Neuman in view of McCallum and Schoenberg teach:
The method of claim 9 (as discussed above and incorporated herein).
Neuman does not teach:
further comprising overlaying, via the at least one computing device, words or content onto a display of one of the providers during the video consultation.
Schoenberg teaches:
further comprising overlaying, via the at least one computing device, words or content onto a display of one of the providers during the video consultation (Figure 10 illustrating displaying alphanumeric chat and other pictorial contents on the physician’s display).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the display of Schoenberg within the physician referral system of Neuman in view of McCallum and Schoenberg with the motivation of aiding physicians in treating the patient by providing the physician convenient tools that may be used, such as a calendar to schedule appointments for the patient, for example (Schoenberg; page 12 paragraph  0131-0132).

Claim 16: Neuman in view of McCallum and Schoenberg teach:
The method of claim 9 (as discussed above and incorporated herein).
Neuman further teaches:
wherein the information describing the medical condition of the user comprises at least one of: a symptom (column 3 line 11 illustrating lower back pain [considered to be a form of “symptom”]) or a name of the medical condition (column 3 line 12 illustrating lumbar disc inflammation).

Claim 17: Neuman in view of McCallum and Schoenberg teach:
The method of claim 9 (as discussed above and incorporated herein).
Neuman further teaches:
further comprising selecting, via the at least one computing device, the subset of the providers based at least in part on the providers meeting at least one criteria comprising a credential (column 8 line 17-18 illustrating the provider’s experience with a particular treatment [considered to be a form of “credential”]) or a location (column 8 line 30-35 illustrating geographical location) specified in the request to initiate the video consultation (this limitation has been addressed with respect to claim 9 above, and incorporated, i.e. the combination of Neuman in view of Schoenberg suggests providing video conference to consumers to consult with providers).

Claim 18: Neuman in view of McCallum and Schoenberg teach:
The method of claim 9 (as discussed above and incorporated herein).
Neuman further teaches:
further comprising generating, via the at least one computing device, a series of prompts by which the user can build a testimonial (column 9 line 16-24 illustrating a consumer satisfaction survey [considered to be a form of “series of prompts” used to build a “testimonial”).

Claim 19: Neuman in view of McCallum and Schoenberg teach:
The method of claim 18 (as discussed above and incorporated herein).
Neuman does not teach:
further comprising replacing, via the at least one computing device, a user image embodied in a plurality of frames of the testimonial with an avatar or other representation.
Schoenberg teaches:
further comprising replacing, via the at least one computing device, a user image embodied in a plurality of frames of the testimonial with an avatar or other representation (Figure 5C label 252 illustrating aggregating user feedback with stars [considered to be a form of “avatar or other representation”], page 13 paragraph 0139 illustrating allowing consumers to post any issue [considered to be a form of “testimonial”] anonymously [considered to be a form of “avatar or other representation”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the graphical display of Schoenberg within the patient referral system of Neuman in view of McCallum and Schoenberg with the motivation of providing patient confidentiality and protecting the patient from retaliation when the patient provides feedback and posts additional issues (Schoenberg; page 13 paragraph 0139-0140).

Claim 20: Neuman in view of McCallum and Schoenberg teach:
The method of claim 18 (as discussed above and incorporated herein).
Neuman does not teach:
further comprising removing, via the at least one computing device, personally identifying information from metadata of the testimonial.
Schoenberg teaches:
further comprising removing, via the at least one computing device, personally identifying information from metadata of the testimonial (Figure 5C label 252 illustrating aggregating user feedback with stars [considered to be a form of “removing personally identifying information”], page 13 paragraph 0139 illustrating allowing consumers to post any issue [considered to be a form of “testimonial”] anonymously [considered to be a form of “removing personally identifying information”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the patient display of Schoenberg within the physician referral system of Neuman in view of McCallum and Schoenberg with the motivation of providing patient confidentiality and protecting the patient from retaliation when the patient provides feedback and posts additional issues (Schoenberg; page 13 paragraph 0139-0140).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman in view of McCallum and Schoenberg as applied to parent claim 9 above, and further in view of Friedlander (20090240523).

Claim 12: Neuman in view of McCallum and Schoenberg teach:
The method of claim 9 (as discussed above and incorporated herein).
Neuman further teaches:
wherein generating at least one of the treatment options comprises generating, via the at least one computing device, an estimate of cost normalized by a measure of what the cost would be (column 8 line 17 illustrating determining the provider’s cost, column 8 line 27-29 illustrating adjusting the provider’s cost by volume [considered to be a form of “normalized”]).
Neuman further teaches filtering providers by the consumer’s geographic location (column 8 line 16).
Neuman in view of Schoenberg do no teach:
including travel.
Friedlander teaches:
including travel (page 8-9 paragraph 0101 illustrating minimizing travel costs for patients by selecting treatment plans with the lowest travel cost to medical centers).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the travel cost planning of Friedlander within the physician referral system of Neuman in view of McCallum and Schoenberg with the motivation of reducing costs for patients who have to travel to medical centers to receive treatment (Friedlander; page 8-9 paragraph 0101).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman in view of McCallum, Schoenberg and Friedlander as applied to parent claim 12 above, and further in view of Gertz (Autologous Stem Cell Transplant in 716 Patients With Multiple ..., previously mailed on 22 February 2022).

Claim 13: Neuman in view of McCallum, Schoenberg and Friedlander teach:
The method of claim 12 (as discussed above and incorporated herein).
Neuman further teaches:
further comprising generating, via the at least one computing device, a page that presents the cost (Figure 3D label 500 illustrating allowing the consumer to select the cost factor to filter providers by).
Neuman in view of McCallum, Schoenberg and Friedlander do not teach:
compared to a potential cost savings from the user not having to take any pharmaceuticals associated with the medical condition.
Gertz teaches:
compared to a potential cost savings from the user not having to take any pharmaceuticals associated with the medical condition (page 1135 column 1 paragraph 1 illustrating comparing the cost savings of stem cell transplant with novel medication agents).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cost comparison tool of Gertz within the physician referral system of Neuman in view of McCallum, Schoenberg and Friedlander with the motivation of saving health care costs referring patients to cheaper and more effective stem cell therapies (Gertz; page 1135 column 1 paragraph 1-2).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman in view of McCallum and Schoenberg as applied to parent claim 9 above, and further in view of Joao (20190096534).

Claim 21: Neuman in view of McCallum and Schoenberg teach:
The method of claim 9 (as discussed above and incorporated herein).
Neuman in view of McCallum do not teach:
further comprising overlaying content, via the at least one computing device, on a display of the at least one of the subset of providers in the video consultation.
Schoenberg teaches:
further comprising overlaying content, via the at least one computing device, on a display of the at least one of the subset of providers in the video consultation (page 7 paragraph 0072 illustrating video conferencing, Figure 8 illustrating the provider viewing an enrollment screen comprising label 334 illustrating welcome text introducing the provider’s background).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the physician advertising of Schoenberg within the physician referral system of Neuman in view of McCallum and Schoenberg with the motivation of bridging the health care gap by reaching consumers who were previously unable to access care due to lack of coordination, e.g. geographical isolation, by properly compensating physicians to conduct “e-visits” with patients (Schoenberg; page 1 paragraph 0005) by allowing physicians to introduce themselves with their background (Schoenberg; Figure 8).
Neuman in view of McCallum and Schoenberg do not teach:
suggesting a statement associated with a threshold percentage of positive healthcare outcomes.
Joao teaches:
suggesting a statement (page 7 paragraph 0057 illustrating displaying to a provider data from a database associated with a provider) associated with a threshold percentage of positive healthcare outcomes (page 18 paragraph 0163 illustrating storing the success rate for each physician in the database).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the physician referral system of Neuman in view of McCallum and Schoenberg the success outcome display as taught by Joao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In particular, the physician background display of Schoenberg in particular is capable of displaying any type of textual data (Figure 8 label 334), and the database of Joao is capable of storing any type of textual data, to include data describing the success outcome for physicians (page 18 paragraph 0163).
Therefore, it would have been well within the level of ordinary skill in the art to display the data of Joao within the screen of Schoenberg, yielding nothing more than predictable results.

Response to Arguments
In the Remarks filed on 23 May 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 10 Applicant asserts that claim 15 was objected to and rejected.
Examiner points out that claim 15 was not previously objected to or rejected, but was instead denied priority to an earlier filed application. See page 2-3 of the previous Office Action mailed on 22 February 2022.

On page 12 Applicant argues that the Office has not identified what elements correspond to human activity.
In the section above and also in the previous Office Action, the highlighted portion has been clearly communicated as being directed towards the abstract concept, to include certain methods of organizing human activity.
While Applicant asserts that no human activity was recited, Applicant’s attention is directed to the section above, wherein certain steps have been identified with reasoned statement why these steps would be typically performed by humans, e.g. ranking providers for referrals to patients.
While Applicant asserts functions performed by a computer, the addition of a generic computer invoked with a high level of generality in a post hoc manner does not remedy the fact that the claimed steps are directed towards an abstract concept.

On page 13 Applicant asserts that the claimed machine learning algorithm provides an improvement to the functioning of the computer.
While Applicant’s argument has been fully considered, the machine learning algorithm has been invoked with a high level of generality to implement the abstract concept of selecting criteria for sorting a physician. Indeed, the machine learning has been recited devoid of any technical details to merely implement this abstract concept.
Additionally, the user of interfaces to display data in a post hoc manner also does not provide any technical improvement.
It is not apparent from the Specification as originally filed to one of ordinary skill in the art that a machine learning algorithm was improved, but instead was merely invoked to generally link the abstract concept to a particular technological improvement, with no additional details regarding how the machine learning field is improved or how the computer is improved in any function or capacity.
To the extent that any improvement was provided by the Specification, these improvements are realized by the performance of the abstract concept, and the computer was merely added to gain certain efficiencies that are evident in all generic computers.
Generally, examiners are not expected to make a qualitative judgement on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. MPEP 2106.05(a)

On page 14-15 Applicant asserts that the machine learning algorithm provides an improvement over conventional methods.
Examiner submits that the recited technique of ranking providers is directed towards the abstract concept, as discussed in the section above and incorporated herein.
The machine learning algorithm itself does not appear to improvement any computer or related field, as the algorithm is invoked in its known capacity to implement the abstract concept in an effort to merely link the abstract concept to a particular technological environment.

Applicant’s arguments with respect to claim(s) 1, 6, 9 on page 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hodgdon (20050234742) teaches ranking physicians based on a Health Score used to assess the severity of the patient (Abstract).
Petersen (Technologies of hope: techniques of the online advertising of stem cell treatments) teaches online advertising of stem cell therapies while promoting the effectiveness of such treatments (page 330 paragraph 3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626